                                                                                          FILED
                                                                                          CLERK
                                                                                 10/20/2020 11:48 am
                                                                                    U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF NEW YORK
          CIVIL CAUSE FOR PRE-MOTION CONFERENCE                                     LONG ISLAND OFFICE


BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 10/20/2020     TIME: 9:45 AM                          TIME IN COURT: 10 Mins.

CASE:                 2:20-cv-02837-JMA-ST
                      Finnigan v. Mattituck-Cutchogue Union Free School District et. al.

APPEARANCES:          For Plaintiff:        Kyle T. Pulis

                      For Defendants:       Adam I. Kleinberg
                                            (For Defendants Mattituck-Cutchogue Union Free
                                            School District, Dr. Kathleen Devine and
                                            Jill Gierasch)

                                            William Robert Devine
                                            (For Defendant Randall Solomon, MD)

FTR:    9:47-9:51

☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☒       A telephone status conference is scheduled for November 9, 2020 at 10:00 AM before
        Judge Joan M. Azrack. Parties shall dial 1-877-873-8017 and enter Access Code
        4785432# at the prompt.
☐       Other:
